Case: 20-20434      Document: 00516493079           Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 3, 2022
                                   No. 20-20434                           Lyle W. Cayce
                                 Summary Calendar                              Clerk


   Willie T. Washington,

                                                              Plaintiff—Appellant,

                                        versus

   UTMB; John Sealy Hospital Galveston,

                                                            Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:20-CV-177


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Willie T. Washington, Texas state prisoner # 000856, appeals the
   district court’s dismissal, with prejudice, of his 42 U.S.C. § 1983 civil suit for
   failure to state a claim upon which relief could be granted. In his complaint,
   Washington alleged that officials committed malpractice and were


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20434      Document: 00516493079          Page: 2   Date Filed: 10/03/2022




                                    No. 20-20434


   deliberately indifferent to his serious medical needs when they performed an
   unnecessary surgery after his diagnosis with prostate cancer. Washington’s
   motions to file two supplemental briefs are GRANTED.
          We review the dismissal of a complaint for failure to state a claim de
   novo. See Coleman v. Lincoln Par. Det. Ctr., 858 F.3d 307, 308-09 (5th Cir.
   2017); Legate v. Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016).
   Washington does not establish that the defendants were deliberately
   indifferent to his serious medical needs by showing that they “refused to treat
   him, ignored his complaints, intentionally treated him incorrectly, or engaged
   in any similar conduct that would clearly evince a wanton disregard for any
   serious medical needs.” Domino v. Texas Dep’t of Criminal Justice, 239 F.3d
   752, 756 (5th Cir. 2001) (internal quotation marks and citation omitted). He
   argues that medical staff manipulated him into getting surgery without
   discussing the merits of radiation treatment and that, as a result, he suffered
   from serious side effects. However, he does not provide any facts to suggest
   that those medical officials were (1) “aware of facts from which an inference
   of an excessive risk to [Washington’s] health or safety could be drawn” and
   (2) “actually drew an inference that such potential for harm existed.” Rogers
   v. Boatright, 709 F.3d 403, 407-08 (5th Cir. 2013) (internal quotation marks
   and citation omitted).
          Washington’s mere disagreement with the course of treatment
   provided and his conclusional insistence that radiation treatment would have
   been a better option is not sufficient to show deliberate indifference, see
   Gibson v. Collier, 920 F.3d 212, 220 (5th Cir. 2019); Gobert v. Caldwell, 463
   F.3d 339, 346 (5th Cir. 2006); Domino, 239 F.3d at 756, which requires
   wanton, or reckless, disregard, see Johnson v. Treen, 759 F.2d 1236, 1238 (5th
   Cir. 1985). Accordingly, the judgment of the district court is AFFIRMED.




                                         2